ELECTRONIC RECORD /• % f¥ wl*f

COA # 14-12-01097-CR                                       OFFENSE: Aggravated Robbery


STYLE: Adedii Alalincoln Adekeve v The State of Texas          COUNTY: Harris

COA DISPOSITION: Affirmed                                   TRIAL COURT: 337th District Court


DATE: June 12, 2014   Publish: Yes                      TC CASE #:1349025




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Adedii Alalincoln Adekeve v The State of Texas

CCA#


        Pfto Sg-                     Petition      CCA Disposition:
                                                                      tui-m;iz,t¥./y
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

                                                   JUDGE:

DATE:                                              SIGNED:.                      PC:
                          -/-

JUDGE:                                             PUBLISH:                      DNP:




                                                                                        MOTION FOR


                                                           FOR REHEARING IN CCA IS:


                                                        JUDGE:

                                                                                ELECTRONIC RECORD